Title: Timothy Horsfield to the Provincial Commissioners, 21 January 1757
From: Horsfield, Timothy
To: Provincial Commissioners


Messrs. Franklin Fox Hughes &ca. &ca.
Gentlemen
Bethlehem Jany. 21st. 1757.
The last week Jo Peeby and Lewis Montour Came here and produced His Honour the Governour’s Pass to go to the Indian Countrey, requireing all Persons to Assist them with Such Necessary’s they Stood in need of to prosecute their Journey In Obedience to His Honour I Accordingly help’t them to Every thing they requird of Me, as per the Brethrens Account Mr. Edmonds will Lay before you Just, as they Sat out, Jo Peeby came to Me, with the Indian Man Nickodemas, who lives over the Watter, and Said I have Bought a Hors of this Man for £6 and you must Send it to Philadelphia to the Gentlemen they will keep it for Me, and I Desire you will Write for the Money and pay it to Nickodemus. I thought it a Very Odd Affair, but did not think proper to find any fault with him, But Answerd him I will Write to the Gentlemen and when the Cash comes, I Shall pay him After About Two Months plague and trouble With the Savage Wretch G. Hays We are at Last (thank god) got rid of him, he went the Other day, as he tould me to Diaougo to fetch is Wifes Children; I have sent you G. Clows’s Account. But am Sorrey I had not time to get it put into English, Not knowing of Mr. Edmonds going but a Litle before he Sat out. The Poor Indian John Smalling Alias Lucas Deceasd last Week, he Was Very Penitent and as one of the Brethren that Visited him Informed me, he Departed with Much Assureance of his going to rest, his Wife, is amongst Our Indians In B[ethlehe]m.
[The rest of the letter missing.]
